DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11 and 14 are rejected under 35 U.S.C. 103 as being
unpatentable over Goth (DE 2011 120670 A1) in view of Stoltz (US 2005/0077275
A1).
Examiner notes all references to paragraphs cited below are in regards to the Applicant provided NPL document, the translation of Goth submitted 18 September 2019.
	Regarding claims 1 and 14, Goth teaches a method for manufacturing a rivet

positioning a first component (3) which contains a fiber composite material in an overlap joint with a second component (2, 4) (Fig 8; [0013], [0037]);
laser-drilling a shared through-hole (6) at least through the fiber composite material of the first component (3) (Fig 8; [0037]);
inserting a rivet (13) into the through-hole (Fig 9; [0014], [0038]); and
fixing the rivet (13) to the first component (3) and to the second components (4) (Fig 9; [0014], [0038]).
Goth does not explicitly disclose the laser drilling is one of single-pulse drilling,
percussion drilling, trepanning or spiral drilling nor that the laser-drilling comprises using
a laser beam having an intensity sufficient to evaporate both a matrix material and fibers
of the fiber composite material.
Stoltz teaches laser-drilling composite material (Title; Abstract) and further
teaches a method of percussion drilling with a laser beam having an intensity sufficient
to evaporate both a matrix material and fibers of a fiber composite material ([0013],
[0022]).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Goth such that the laser
drilling is percussion drilling and that the laser beam has an intensity sufficient to
evaporate both a matrix material and fibers of the fiber composite material as taught by
Stoltz as this technique allows high-accuracy and cuts material while avoiding
delamination of composite materials (see Stoltz, [0007]).

Regarding claim 3, Goth teaches limitations of claim 1 as discussed above but does not explicitly disclose the wattage of the laser beam.
Goth teaches the laser beam used may differ based on the material that will be drilled ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a laser beam in kilowatt range since it has been held that where general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routing skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Goth further teaches the second component likewise contains a fiber composite material which is drilled through during the laser-drilling
([0013]).
Regarding claim 5, Goth teaches limitations of claim 1 as discussed above but does not explicitly disclose the fiber composite material contains carbon fibers.
Stoltz teaches the method of percussion drilling can be done on fiber composite
materials containing carbon fibers, and further teaches some of which are partially
drilled through by the laser-drilling such that no carbon dust occurs ([0007], [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Goth such that the fiber
composite material contains carbon fibers to allow for a reduction in waste (see Stoltz, [0007]).
Regarding claim 6, Goth further teaches a laser beam is widened or defocused for laser-drilling to produce a desired hole diameter (Fig 9; [0037]).
Regarding claim 7, Goth further teaches the laser beam is initially more heavily
widened or defocussed, and subsequently less and less so down to the desired hole diameter, to form a conical entry to the through-hole which is formed for countersinking a rivet head (Fig 9; [0037]).
Regarding claim 8, Goth further teaches at least the first component (3) is provided in planar form (Fig 8, 9).
Regarding claim 9, Goth further teaches a plurality of parallel joint lines are provided along an edge of the first component (3) (Fig 5, 7-9).
Regarding claim 10, Goth further teaches a plurality of shared through-holes (6) are formed in the first component (3) and in the second component (2) in a line extending along an edge of the first component (3) by laser-drilling (Fig 5; [0003]), a rivet (13) being inserted into each of the through-holes (6) and fixed to the first component (3) and to the second component (2, 4) to form a uniformly continuous joint line (Fig 9; [0033]).
Regarding claim 11, Goth further teaches a plurality of parallel joint lines are provided along an edge of the first component (3) (Fig 5, 7-9).
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive. Applicant's arguments are presented in italics below followed by Examiner's response.
…Stoltz provides a laser amplifier configuration for dynamically controlled composite cutting and provides a number of examples of the types of cutting that can be done, but Stoltz does not disclose, teach, or suggest that the cutting be controlled to produce a particular type of surface finish on the cut surface that includes molten material from the cutting. In fact, Stoltz advocates against generating significant heating during the cutting process to avoid temperature-related defects and the production of toxic fumes (See, e.g., Stoltz, paragraphs [0013] and [0023]), and Stoltz even discusses that a separate non-ablative laser may be used after the fact if some melting of the cut surface after cutting is desired. (See, Stoltz, paragraph [0012])

	Examiner appreciates that neither Goth nor Stoltz explicitly recites a hole wall of the shared through-hole is covered with material directly solidified from a molten liquid state. However as explained above, as taught by the instant specification, a result of laser drilling is material is solidified from a molten liquid state. Since Goth and Stoltz teach laser drilling, and Stoltz explicitly teaches pulse drilling, it is presumed that material is solidified from a molten liquid state such that a hole wall of the shared 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726  

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726